UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 5 , 201 5 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33607 (Commission file number) 76-0526032 (I.R.S. Employer Identification No.) 842 West Sam Houston Parkway North, Suite 400, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 963-9522 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) I TEM 5.07. Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders (the “Annual Meeting”) of GulfMark Offshore, Inc. (the “Company”) was held on June 5, 2015.The stockholders of the Company voted on three proposals and cast their votes as described below. 1.ELECTION OF EIGHT DIRECTORS All eight nominees for Director were elected to serve until the next Annual Meeting and until their successors are duly elected and qualified. The following table sets forth the voting results with respect to each nominee. Nominee Votes For Votes Withheld Broker Non-Votes Peter I. Bijur David J. Butters Brian R. Ford Sheldon S. Gordon Quintin V. Kneen Steven W. Kohlhagen Rex C. Ross Charles K. Valutas 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION A proposal to approve named executive officer compensation was approved by the following votes: Votes For Votes Against Abstain Broker Non-Votes 3. A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 A proposal to ratify the selection of KPMG LLP as the Company’s independent public accountants for the fiscal year ending December 31, 2015 was approved by the following votes: Votes For Votes Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 9, 2014 GulfMark Offshore, Inc. By: /s/ James M. Mitchell Name: James M. Mitchell Title: Executive Vice President and Chief Financial Officer
